PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,779,928
Issue Date: September 22, 2020
Application No. 16/035,120
Filed: July 13, 2018
For: SUCTION STENT, STENT SYSTEM, AND METHOD FOR SEALING A LEAKAGE
:
:
:	NOTICE
:
:
:


This is a Notice regarding the communication filed November 16, 2020, which is being treated as a  request for acceptance of a fee deficiency submission under 37 CFR 1.28(c). 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part: If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28(c)(2)(ii).

The itemization must include the following information:

	(A)    Each particular type of fee that was erroneously paid as a small entity, 
(e.g., basic statutory filing fee, two-month extension of time fee) along with the                                                                                                                                                        current fee amount for a non-small entity;

(B)     The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;

	(C)     The deficiency owed amount (for each fee erroneously paid); and

(D)     The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii) of this section.



The applicant failed to list each particular type of fee that was erroneously paid as a small entity, along with the current fee amount for a non-small entity, the small entity fee actually paid and when, the deficiency owed amount for each fee erroneously paid and the total deficiency payment owed.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By FAX:		(571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 

Telephone inquiries regarding this decision should be directed to Jamice Brantley at (571) 272-3814.  



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                      


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).